Listing Report:Supplement No. 83 dated Oct 22, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 424485 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $12,500.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 21.46% Starting borrower rate/APR: 22.46% / 24.73% Starting monthly payment: $480.36 Auction yield range: 17.27% - 21.46% Estimated loss impact: 19.22% Lender servicing fee: 1.00% Estimated return: 2.24% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 4 First credit line: Nov-1983 Debt/Income ratio: 24% Credit score: 680-700 (Oct-2009) Current / open credit lines: 8 / 8 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 17 Length of status: 0y 6m Amount delinquent: $448 Revolving credit balance: $8,257 Occupation: Computer Programmer Public records last 12m / 10y: 0/ 1 Bankcard utilization: 20% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 2 Screen name: vennp Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 2 On-time: 33 ( 97% ) 680-700 (Latest) Principal borrowed: $9,500.00 < mo. late: 1 ( 3% ) 640-660 (Mar-2008) 640-660 (Jan-2008) 620-640 (Apr-2007) Principal balance: $3,330.75 1+ mo. late: 0 ( 0% ) Total payments billed: 34 Description Paying off High % Credit Cards Purpose of Loan:This will be my 3rd Prosper Loan.? My first was paid off nearly 2 years ago (early). ? My 2nd is about 50% of the way towards?being paid off.My goal on my 2nd loan was to pay off credit card debt, this only partially happened, and I am unfortunatly in the same boat I was 18 months ago after a brief layoff from December of 2008 until March of 2009.? This time I want a loan large enough to completely pay off the CC's and close the accounts.?? I have had no problem making my monthly Prosper loan payments (Actually paid the first one off early), and have a secure job in the IT field paying $85K/yr.?? I also have additional income from part-time Database work I do that comes to roughly $3,000 - $5000 / yr.Income:I have been employed as a SQL Database Admin since the late 1990.?? I had a bried period of un-employment between December 2008 and March of this year when I was laid off due to the economic downturn.? I have been employed since April of this year in a secure job at my new employeer doing SQL Database Admin/Development work.Yearly Salary:$85,000.00(* Does not include bonus or side projects)Monthly Net Income:$4,650.00My monthly budget: Mortgage/rent: $?903 (rent)Car expenses: $ 440 / Loan?(42 out of 60 payments made)? 2006 Toyota Tundra$145 / Insurance$50 / Gas? (I take public transit to work, my truck will sit for weeks at a time without being used)Utilities: $ 75Phone, cable, internet: $90Food, entertainment: $400Clothing, household expenses: $200Notes:* Someone asked me previously if I'm insured, I have full Medical/Dental/Life via my employeer.* The public record is a small claims case I lost in 2002 for $1,800.? I paid the judgement on the spot when I lost the case.* I am agressively trying to get out of debt, Oct/November I am trimming fat wherever possible.? Such as: Closing my Gym membership,? closing a storage unit I've had for years ($96/month),? eating home more often, etc.? goal is to create $500 / month in savings. Information in the Description is not verified. Borrower Payment Dependent Notes Series 429605 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 26.47% Starting borrower rate/APR: 27.47% / 29.81% Starting monthly payment: $123.23 Auction yield range: 11.27% - 26.47% Estimated loss impact: 10.66% Lender servicing fee: 1.00% Estimated return: 15.81% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Apr-1995 Debt/Income ratio: 42% Credit score: 700-720 (Oct-2009) Current / open credit lines: 7 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 18 Length of status: 12y 7m Amount delinquent: $0 Revolving credit balance: $90,778 Occupation: Administrative Assi Public records last 12m / 10y: 0/ 0 Bankcard utilization: 100% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: powerful-rate9 Borrower's state: Washington Borrower's group: Have Money - Will Bid Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Help after Medical Issue Thanks for looking at my listing. I am a courtroom clerk in the largest and busiest court in the state of Washington. I have been with my current employer for almost 13 years and very recently I started doing side work editing transcripts of court proceedings when I?m needed. This has the potential to add an additional $500-$1,000/mo to my income.
